TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00665-CR




                                         Noel Torres, Appellant

                                                     v.

                                     The State of Texas, Appellee


      FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
           NO. B-97-0128-S, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Noel Torres was placed on community supervision after being convicted on his

plea of guilty to felony driving while intoxicated. See Tex. Pen. Code Ann. '' 49.04(a), .09(b)(2) (West

2003). His supervision was revoked and sentence of six years= imprisonment and a $500 fine was imposed

after he pleaded true to several of the allegations in the State=s motion to revoke.

                Torres=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d

553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to Torres, and he was advised of his right to examine the appellate record and

to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal.

                 The order revoking community supervision is affirmed.




                                                  Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: May 8, 2003

Do Not Publish




                                                      2